    Case 2:20-cv-00349-JRG Document 25 Filed 02/08/21 Page 1 of 7 PageID #: 102




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION
                                                   §
    LONGHORN HD LLC.,                              §
                                                   §     Case No. 2:20-cv-00349-JRG
                             Plaintiff,            §
                                                   §     JURY TRIAL DEMANDED
              v.                                   §
                                                   §
    NETSCOUT SYSTEMS, INC.,                        §
                                                   §
                             Defendant.            §
                                                   §


                                  DOCKET CONTROL ORDER

          In accordance with the Scheduling Conference (Dkt. 13) held in this case, it is hereby

ORDERED that the following schedule of deadlines is in effect until further order of this Court:

    Original Date       Amended Date            Event
    April 4, 2022                               *Jury Selection – 9:00 a.m. in Marshall, Texas

    March 7, 2022                               *If a juror questionnaire is to be used, an
                                                editable (in Microsoft Word format)
                                                questionnaire shall be jointly submitted to the
                                                Deputy Clerk in Charge by this date. 1
    February 28, 2022                           *Pretrial Conference – 9:00 a.m. in Marshall,
                                                Texas before Judge Rodney Gilstrap

    February 22, 2022                           *Notify Court of Agreements Reached During
                                                Meet and Confer
                                                The parties are ordered to meet and confer on
                                                any outstanding objections or motions in
                                                limine. The parties shall advise the Court of any
                                                agreements reached no later than 1:00 p.m.
                                                three (3) business days before the pretrial
                                                conference.



1
  The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires
in Advance of Voir Dire.
Case 2:20-cv-00349-JRG Document 25 Filed 02/08/21 Page 2 of 7 PageID #: 103




Original Date       Amended Date   Event
February 22, 2022                  *File Joint Pretrial Order, Joint Proposed Jury
                                   Instructions, Joint Proposed Verdict Form,
                                   Responses to Motions in Limine, Updated
                                   Exhibit Lists, Updated Witness Lists, and
                                   Updated Deposition Designations.

February 14, 2022                  *File Notice of Request for Daily Transcript or
                                   Real Time Reporting.
                                   If a daily transcript or real time reporting of
                                   court proceedings is requested for trial, the
                                   party or parties making said request shall file a
                                   notice with the Court and e-mail the Court
                                   Reporter, Shelly Holmes, at
                                   shelly_holmes@txed.uscourts.gov.

February 7, 2022                   File Motions in Limine
                                   The parties shall limit their motions in limine to
                                   issues that if improperly introduced at trial
                                   would be so prejudicial that the Court could not
                                   alleviate the prejudice by giving appropriate
                                   instructions to the jury.

February 7, 2022                   Serve Objections to Rebuttal Pretrial
                                   Disclosures.

January 31, 2022                   Serve Objections to Pretrial Disclosures; and
                                   Serve Rebuttal Pretrial Disclosures.

January 18, 2022                   Serve Pretrial Disclosures (Witness List,
                                   Deposition Designations, and Exhibit List) by
                                   the Party with the Burden of Proof.




                                     2
    Case 2:20-cv-00349-JRG Document 25 Filed 02/08/21 Page 3 of 7 PageID #: 104




    Original Date      Amended Date           Event
    January 10, 2022                          *Response to Dispositive Motions (including
                                              Daubert Motions). Responses to dispositive
                                              motions that were filed prior to the dispositive
                                              motion deadline, including Daubert Motions,
                                              shall be due in accordance with Local Rule
                                              CV7(e), not to exceed the deadline as set forth
                                              in this Docket Control Order. 2 Motions for
                                              Summary Judgment shall comply with Local
                                              Rule CV-56.

    December 23,                              *File Motions to Strike Expert Testimony
    2021                                      (including Daubert Motions)
                                              No motion to strike expert testimony (including
                                              a Daubert motion) may be filed after this date
                                              without leave of the Court.

    December 23,                              *File Dispositive Motions
    2021                                      No dispositive motion may be filed after this
                                              date without leave of the Court.
                                              Motions shall comply with Local Rule CV-56
                                              and Local Rule CV-7. Motions to extend page
                                              limits will only be granted in exceptional
                                              circumstances. Exceptional circumstances
                                              require more than agreement among the parties.

    December 21,                              Deadline to Complete Expert Discovery
    2021
    December 6, 2021                          Serve Disclosures for Rebuttal Expert
                                              Witnesses

    November 11,                              Deadline to Complete Fact Discovery and File
    2021                                      Motions to Compel Discovery

    November 15,                              Serve Disclosures for Expert Witnesses by the
    2021                                      Party with the Burden of Proof



2
  The Parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure
to oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV-7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.


                                                3
    Case 2:20-cv-00349-JRG Document 25 Filed 02/08/21 Page 4 of 7 PageID #: 105




    Original Date       Amended Date     Event
    October 20, 2021                     Comply with P.R. 3-7 (Opinion of Counsel
                                         Defenses)
    September 29,                        *Claim Construction Hearing – 9:00 a.m. in
    2021                                 Marshall, Texas before Judge Rodney Gilstrap
    September 15,                        *Comply with P.R. 4-5(d) (Joint Claim
    2021                                 Construction Chart)
    September 8, 2021                    *Comply with P.R. 4-5(c) (Reply Claim
                                         Construction Brief)
    September 1, 2021                    *Comply with P.R. 4-5(b) (Responsive Claim
                                         Construction Brief)
    August 18, 2021                      *Comply with P.R. 4-5(a) (Opening Claim
                                         Construction Brief) and Submit Technical
                                         Tutorials (if any)
                                         Good cause must be shown to submit technical
                                         tutorials after the deadline to comply with P.R.
                                         4-5(a)
    August 18, 2021                      Deadline to Substantially Complete Document
                                         Production and Exchange Privilege Logs
                                         Counsel are expected to make good faith efforts
                                         to produce all required documents as soon as
                                         they are available and not wait until the
                                         substantial completion deadline.
    August 4, 2021                       Comply with P.R. 4-4 (Deadline to Complete
                                         Claim Construction Discovery)
    July 28, 2021                        File Response to Amended Pleadings
    July 14, 2021                        *File Amended Pleadings
                                         It is not necessary to seek leave of Court to
                                         amend pleadings prior to this deadline unless
                                         the amendment seeks to assert additional
                                         patents.
    July 7, 2021                         Comply with P.R. 4-3 (Joint Claim
                                         Construction Statement)
    June 16, 2021                        Comply with P.R. 4-2 (Exchange Preliminary
                                         Claim Construction)
    May 26, 2021                         Comply with P.R. 4-1 (Exchange Proposed
                                         Claim Terms)
    March 24, 2021                       Comply with Standing Order Regarding
                                         Subject-Matter Eligibility Contentions 3


3
 http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order
%20Re%20Subject%20Matter%Eligibility%20Contentions%20.pdf [https://perma.cc/RQN2-
YU5P]

                                           4
 Case 2:20-cv-00349-JRG Document 25 Filed 02/08/21 Page 5 of 7 PageID #: 106




 Original Date        Amended Date            Event
 March 24, 2021                               Comply with P.R. 3-3 & 3-4 (Invalidity
                                              Contentions)
 February 10, 2021                            *File Proposed Protective Order and Comply
                                              with Paragraphs 1 & 3 of the Discovery Order
                                              (Initial and Additional Disclosures)
                                              The Proposed Protective Order shall be filed as
                                              a separate motion with the caption indicating
                                              whether or not the proposed order is opposed in
                                              any part.
 February 3, 2021                             *File Proposed Docket Control Order and
                                              Proposed Discovery Order
                                              The Proposed Docket Control Order and
                                              Proposed Discovery Order shall be filed as
                                              separate motions with the caption indicating
                                              whether or not the proposed order is opposed in
                                              any part.
 January 27, 2021                             Join Additional Parties
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) copies of the
completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three
(3) business days after briefing has completed. For expert-related motions, complete digital copies
of the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash
drive to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court
no later than the dispositive motion deadline.




                                                5
 Case 2:20-cv-00349-JRG Document 25 Filed 02/08/21 Page 6 of 7 PageID #: 107




        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

       Lead Counsel: The Parties are directed to Local Rule CV-11(a)11, which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the Court
an Order granting leave to designate different lead counsel.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                   6
Case 2:20-cv-00349-JRG Document 25 Filed 02/08/21 Page 7 of 7 PageID #: 108




  So ORDERED and SIGNED this 8th day of February, 2021.




                                           ____________________________________
                                           RODNEY GILSTRAP
                                           UNITED STATES DISTRICT JUDGE




                                7
